Case 2:20-cv-12694-GCS-APP ECF No. 27, PageID.1264 Filed 01/19/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


CHRISTINE SKANDIS,

            Plaintiff,
                                                Case No. 20-12694
      v.
                                                Hon. George Caram Steeh
JPMORGAN CHASE BANK, N.A.,
ANN PERRAULT, AVALON
INTERNATIONAL BREADS,

         Defendants.
____________________________/


    ORDER GRANTING MOTIONS TO DISMISS (ECF NO. 22, 23),
        AND DENYING MOTIONS TO REMAND (ECF NO. 7),
  FOR TRANSFER (ECF NO. 19), AND FOR SANCTIONS (ECF NO. 21)

      Defendants removed this action, which Plaintiff Christine Skandis

filed in Wayne County Circuit Court. The complaint is virtually identical to

one that Skandis recently filed and that was also removed to this court. See

Case No. 20-12221, ECF No. 1. (“First Case”). The First Case involved

allegations that Defendant JPMorgan Chase Bank (“Chase”) breached a

promise to modify a loan. This case contains virtually identical allegations,

with the exception that Skandis added Michigan residents Ann Perrault and




                                        -1-
Case 2:20-cv-12694-GCS-APP ECF No. 27, PageID.1265 Filed 01/19/21 Page 2 of 6




Avalon International Breads as defendants. 1 The only allegations against

Perrault and Avalon are that “there was a contract of loan promise” and

they “breached the promise.” ECF No. 1 at PageID 21. Skandis does not

allege any connection between the allegations against Perrault and Avalon

and the allegations against Chase.

       Skandis moved to remand, asserting that the court lacks jurisdiction

because the parties are not diverse. Defendants contend that the

nondiverse defendants, Perrault and Avalon, were fraudulently joined in an

attempt to defeat diversity. AWhen a non-diverse party has been joined as a

defendant, then in the absence of a substantial federal question the

removing defendant may avoid remand only by demonstrating that the non-

diverse party was fraudulently joined.@ Jerome-Duncan, Inc. v. Auto-by-Tel,

LLC, 176 F.3d 904, 907 (6th Cir. 1999) (citation omitted). To prove

fraudulent joinder, the burden is on the removing party to show that the

plaintiff does not have Aa colorable cause of action@ against the non-diverse

party. Id. A[I]f there is a colorable basis for predicting that a plaintiff may

recover against non-diverse defendants, this Court must remand the action




       1Ann Perrault has not appeared, and the record does not reflect that she was
properly served with process. The court lacks jurisdiction over an individual who was not
properly served. O.J. Dist., Inc. v. Hornell Brewing Co., Inc., 340 F.3d 345, 353 (6th Cir.
2003).
                                              -2-
Case 2:20-cv-12694-GCS-APP ECF No. 27, PageID.1266 Filed 01/19/21 Page 3 of 6




to state court.@ Coyne v. American Tobacco Co., 183 F.3d 488, 493 (6th Cir.

1999).

      Defendants have demonstrated that Skandis lacks a colorable cause

of action against Perrault and Avalon. The complaint is devoid of factual

allegations against them. The mortgage documents indicate that neither

Perrault nor Avalon has an interest in the loan or property at issue here.

ECF No. 1-10. Further, except for the addition of Perrault and Avalon, the

complaint is identical to the one in the First Case, which the court

transferred to the Western District of Michigan. The record supports the

suspicion that Perrault and Avalon were added to the complaint in order to

avoid this court’s jurisdiction and not because Skandis has a colorable

claim against them.

      Indeed, although Skandis vaguely alleges that Perrault and Avalon

“breached a promise” of a loan, she does not allege sufficient facts to state

a claim for breach of contract. “The elements of a valid contract in Michigan

are ‘(1) parties competent to contract, (2) a proper subject matter, (3) a

legal consideration, (4) mutuality of agreement, and (5) mutuality of

obligation.’ Once a valid contract has been established, the plaintiff then

must prove (1) the terms of the contract, (2) breach of those terms by the

defendant, and (3) injury to the plaintiff resulting from the breach.”

                                         -3-
Case 2:20-cv-12694-GCS-APP ECF No. 27, PageID.1267 Filed 01/19/21 Page 4 of 6




Radiance Aluminum Fence, Inc. v. Marquis Metal Material, Inc., 461 F.

Supp. 3d 531, 541 (E.D. Mich. 2020) (citations omitted). Skandis has not

alleged the terms of the contract, how those terms were breached, or that

she was injured as a result of the breach. Although pro se pleadings are

held to a less stringent standard than those filed by attorneys, Skandis has

not come close to alleging a colorable claim against Perrault and Avalon. 2

Therefore, for purposes of diversity jurisdiction, the court will disregard the

citizenship of these non-diverse defendants.

       Satisfied with its subject matter jurisdiction, the court will deny

Skandis’s motion to remand. Defendants have also filed motions to transfer

this action to the Western District of Michigan, as with the First Case, or to

dismiss the complaint for failure to state a claim pursuant to Federal Rule of

Civil Procedure 12(b)(6). As discussed above, the court agrees that

Skandis has failed to state a claim against Perrault and Avalon, and that

dismissal of the Skandis’s claims against them is appropriate.

       As for Skandis’s claims against Chase, her complaint duplicates the

First Case that the court transferred to the Western District of Michigan.




       2Complaints filed by pro se litigants are held to a more lenient standard than
those drafted by counsel, but pro se plaintiffs must still meet “basic pleading standards”
and the court is not permitted to “conjure allegations on a litigant’s behalf.” Martin v.
Overton, 391 F.3d 710, 714 (6th Cir. 2004) (citations omitted).
                                              -4-
Case 2:20-cv-12694-GCS-APP ECF No. 27, PageID.1268 Filed 01/19/21 Page 5 of 6




“Faced with a duplicative suit, the federal court may exercise its discretion

to stay or dismiss the suit before it, allow both federal cases to proceed, or

enjoin the parties from proceeding in the other suit.” Twaddle v. Diem, 200

Fed. Appx. 435, 438 (6th Cir. 2006) (citing Smith v. SEC, 129 F.3d 356,

361 (6th Cir.1997)). “[S]imple dismissal of the second suit is [a] common

disposition because plaintiffs have no right to maintain two actions on the

same subject in the same court, against the same defendant at the same

time.” Id. (quoting Curtis v. Citibank, N.A., 226 F.3d 133, 138-39 (2d Cir.

2000)). “Generally, ‘[a] suit is duplicative, and thus subject to dismissal, if

the claims, parties, and available relief do not significantly differ between

the two actions.’” Hahn v. Tarnow, No. 06-12814, 2006 WL 2160934, at *8

(E.D. Mich. July 31, 2006) (citation omitted).

      Given the virtually identical complaints in the two cases, the court

sees no benefit to administratively burdening the Western District of

Michigan by transferring the second complaint. Rather, the court will

exercise its discretion in favor of dismissal.

      Chase also seeks sanctions against Skandis. The Western District of

Michigan, as the transferee court in the First Case, is perhaps in the best

position to determine whether sanctions are appropriate based on the

merits of her claims. The court cautions Skandis, however, that it will view

                                         -5-
Case 2:20-cv-12694-GCS-APP ECF No. 27, PageID.1269 Filed 01/19/21 Page 6 of 6




further duplicative filings against these Defendants as abusive, vexatious,

and subject to sanctions pursuant to Rule 11, including monetary penalties.

See Fed. R. Civ. P. 11(b)(by signing a pleading, an unrepresented party is

attesting that “it is not being presented for any improper purpose, such as

to harass, cause unnecessary delay, or needlessly increase the cost of

litigation”).

       Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for

remand (ECF No. 7) is DENIED.

       IT IS FURTHER ORDERED that Chase’s motions to transfer (ECF

No. 19) and for sanctions (ECF No. 21) are DENIED.

       IT IS FURTHER ORDERED that Defendants’ motions to dismiss

(ECF No. 22, 23) are GRANTED.

 Dated: January 19, 2021
                                            s/George Caram Steeh
                                            GEORGE CARAM STEEH
                                            UNITED STATES DISTRICT JUDGE


                                 CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 January 19, 2021, by electronic and/or ordinary mail and also
                          on Christine Skandis, 312 Hoffman Street,
                                    Saugatuck, MI 49453,

                                       s/Brianna Sauve
                                         Deputy Clerk




                                               -6-
